PER CURIAM.
We reverse the trial court’s order entering summary judgment in favor of Rocco Logozzo and against Florida Insurance Guaranty Association [FIGA] upon our finding that a genuine issue of material fact exists regarding the liability of FIGA’s insured, J.B.B. Enterprises, Inc. [J.B.B.]. During the pendency of an appeal involving the insurer’s duty to defend J.B.B. in Logozzo’s negligence action, see Logozzo v. Kent Ins. Co., 464 So.2d 605 (Fla. 3d DCA 1985), Logozzo and J.B.B. entered into a settlement agreement which provided that any judgment subsequently entered could only be satisfied from J.B.B.’s liability insurance. Because the settlement agreement explicitly stated that J.B.B. was not admitting liability, the agreement cannot serve as a basis for imposing liability upon J.B.B.’s insurer, FIGA.
The order entering summary judgment in favor of Logozzo is, accordingly, reversed, and the cause is remanded for further proceedings.
Reversed and remanded for further proceedings.